Exhibit 10.2

SECOND AMENDMENT
THIS SECOND AMENDMENT (the "Amendment") is made and entered into as of July
_____, 2018 by and between PS Business Parks, L.P., a California limited
partnership ("Landlord”), and Luminex Corporation, a Delaware corporation
("Tenant").
RECITALS
A.
Landlord and Tenant are parties to that certain lease dated September 30, 2014
with respect to the following Premises: approximately 162,117 rentable square
feet comprised of (i) 53,925 rentable square feet commonly known as Suites 110,
120, 122, 125, 130, 145, and 150 in the McNeil 3 Building; (ii) 35,450 rentable
square feet commonly known as Suites H, K, and K1 in the McNeil 4 Building;
(iii) 44,378 rentable square feet commonly known as Suite A in the McNeil 5
Building; and (iv) 28,364 rentable square feet commonly known as Suite A in the
McNeil 6 Building, for a total of 162,117 rentable square feet, herein described
as the “Original Premises” (the “Original Lease”), as amended by that certain
First Amendment dated March 10, 2017 (the “First Amendment”) with respect to
certain premises comprised of approximately 22,004 rentable square feet commonly
known as Suite 800 located in the McNeil 8 Building, herein described as the
“McNeil 8 Premises”. The Original Lease and the First Amendment are,
collectively, the "Lease". The Original Premises and the McNeil 8 Premises,
comprised of approximately 184,121 rentable square feet, are, collectively, the
“Existing Premises”. The Existing Project (as defined in the First Amendment)
and the McNeil 8 Building are, collectively, the “Project”.

B.
Tenant has requested that the space described in the Original Lease as the Right
of First Refusal Space, containing approximately 14,475 rentable square feet
commonly known as Suite No. 100 in the McNeil 3 Building and shown on Exhibit A
hereto (the "McNeil 3 Expansion Space") be added to the Existing Premises and
that the Lease be appropriately amended, and Landlord is willing to do the same
on the following terms and conditions.

C.
The Lease by its terms is scheduled to expire on (i) April 30, 2020 with respect
to the Original Premises (“Prior Termination Date”), and (ii) June 30, 2022 with
respect to the McNeil 8 Premises (“McNeil 8 Expiration Date”), and the parties
desire to extend the Term of the Lease for the Original Premises (but not for
the McNeil 8 Premises) all on the following terms and conditions.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Landlord and Tenant agree as follows:
I.
Expansion. Effective as of July 23, 2018 (“Expansion Effective Date”), the
Premises, as defined in the Lease, is increased from approximately 184,121
rentable square feet in the Project to approximately 198,596 rentable square
feet in the Project by the addition of the McNeil 3 Expansion Space, and from
and after the Expansion Effective Date, the Existing Premises and the McNeil 3
Expansion Space, collectively, shall be deemed the Premises, as defined in the
Lease and as used herein. The Term for the McNeil 3 Expansion Space shall
commence on the Expansion Effective Date and end on the Extended Termination
Date (as hereinafter defined). The McNeil 3 Expansion Space is subject to all
the terms and conditions of the Lease except as expressly modified herein and
except that Tenant shall not be entitled to receive any allowances, abatements
or other financial concessions granted with respect to the Original Premises
unless such concessions are expressly provided for herein with respect to the
McNeil 3 Expansion Space.

II.
Extension.

A.
The Term of the Lease with respect to the Existing Premises (excluding the
McNeil 8 Premises) is hereby extended for a period of sixty (60) Months, and
shall expire on April 30, 2025 ("Extended Termination Date"), unless sooner
terminated in accordance with the terms of the Lease. That portion of the Term
commencing May 1, 2020 ("Extension Date") and ending on the Extended Termination
Date shall be referred to herein as the "Extended Term”.

B.
The Term of the Lease with respect to the McNeil 8 Premises is not changed, and
the McNeil 8 Expiration Date for the McNeil 8 Premises remains June 30, 2022.
Notwithstanding the forgoing, Tenant shall have the Early Expiration Right with
regard to the McNeil 8 Premises as set forth in Exhibit D hereto.




--------------------------------------------------------------------------------





III.
Base Rent.

A.
Original Premises Through Prior Termination Date. The Base Rent, Additional Rent
and all other charges under the Lease shall be payable as provided therein with
respect to the Original Premises through and including the Prior Termination
Date.

B.
Original Premises From Extension Date through Extended Termination Date. As of
the Extension Date, the schedule of Base Rent payable with respect to the
Original Premises during the Extended Term is the following:

Period of Term
Monthly
Base Rent
May 1, 2020 - April 30, 2021
$194,540.40
May 1, 2021 - April 30, 2022
$199,403.91
May 1, 2022 - April 30, 2023
$204,267.42
May 1, 2023 - April 30, 2024
$209,130.93
May 1, 2024 - April 30, 2025
$213,994.44



C.
McNeil 3 Expansion Space From Expansion Effective Date Through Extended
Termination Date. As of the Expansion Effective Date, the schedule of Base Rent
payable with respect to the McNeil 3 Expansion Space for the balance of the
original Term and the Extended Term is the following:

Period of Term
Monthly
Base Rent
July 23, 2018 - June 30, 2019
Abated
July 1, 2019 - April 30, 2020
$16,935.75
May 1, 2020 - April 30, 2021
$17,370.00
May 1, 2021 - April 30, 2022
$17,804.35
May 1, 2022 - April 30, 2023
$18,238.50
May 1, 2023 - April 30, 2024
$18,672.75
May 1, 2024 - April 30, 2025
$19,107.00



D.
McNeil 8 Premises through McNeil 8 Expiration Date. Base Rent, Additional Rent
and all other charges under the Lease shall be payable as provided therein with
respect to the McNeil 8 Premises through and including the McNeil 8 Expiration
Date, subject to Exhibit D hereto.



All such rent shall be payable by Tenant in accordance with the terms of the
Lease, as amended hereby.


IV.
Additional Security Deposit. No additional security deposit shall be required in
connection with this Amendment.

V.
Tenant's Proportionate Share. For the period commencing with the Expansion
Effective Date and ending on the Extended Termination Date, Tenant's
Proportionate Share is:

A.    Of the McNeil 3 Building:     100%        Of the McNeil 3 Project: 100%
B.    Of the McNeil 4 Building:     100%        Of the McNeil 4 Project: 100%
C.    Of the McNeil 5 Building:     100%        Of the McNeil 5 Project: 100%
D.    Of the McNeil 6 Building:     100%        Of the McNeil 6 Project: 100%
E.    Of the McNeil 8 Building:     97.44%    Of the McNeil 8 Project:
97.44%    
VI.
Operating Expenses.

A.
Original Premises for the Extended Term. For the period commencing with the
Extension Date and ending on the Extended Termination Date, Tenant shall pay
Tenant’s Proportionate Share of Operating Expenses applicable to the Premises in
accordance with the terms of the Lease.

B.
McNeil 3 Expansion Space From Expansion Effective Date Through Extended
Termination Date. Tenant’s obligation to pay for Tenant’s Proportionate Share of
Operating Expenses applicable to the






--------------------------------------------------------------------------------





McNeil 3 Expansion Space shall be abated for the period from July 23, 2018
through March 31, 2019. Thereafter, Tenant shall pay Tenant’s Proportionate
Share of Operating Expenses applicable to the McNeil 3 Expansion Space as
provided in the Lease.
VII.
Improvements to Premises.

A.
Condition of Existing Premises. Tenant is in possession of the Existing Premises
and accepts the same "as is" without any agreements, representations,
understandings or obligations on the part of Landlord to perform any
alterations, repairs or improvements except as provided for in the Lease.
Notwithstanding the foregoing, Landlord agrees to extend the date by which
Tenant may submit its request for the Tenant Improvement Allowance (as set forth
in Exhibit C to the First Amendment) with regard to the McNeil 8 Premises only.
The second sentence of Paragraph 3, Exhibit C of the First Amendment is hereby
replaced in its entirety with the following sentence:

“If Tenant does not submit a request for payment of the entire Tenant
Improvement Allowance to Landlord in accordance with the provisions contained in
this Exhibit C by September 30, 2018, any unused amount shall accrue to the sole
benefit of Landlord, it being understood that Tenant shall not be entitled to
any credit, abatement or other concession in connection therewith.”
B.
Condition of McNeil 3 Expansion Space. Tenant has inspected the McNeil 3
Expansion Space and agrees to accept the same "as is" without any agreements,
representations, understandings or obligations on the part of Landlord to
perform any alterations, repairs or improvements.

C.
Responsibility for Improvements to McNeil 3 Expansion Space. Tenant may perform
improvements to the McNeil 3 Expansion Space in accordance with the Work Letter
attached hereto as Exhibit B, and Tenant shall be entitled to an improvement
allowance in connection with such work as more fully described in Exhibit B.

VIII.
Early Access to McNeil 3 Expansion Space. During any period that Tenant shall be
permitted to enter the McNeil 3 Expansion Space prior to the Expansion Effective
Date (e.g., to perform alterations or improvements), Tenant shall comply with
all terms and provisions of the Lease, except those provisions requiring payment
of Base Rent or Additional Rent as to the McNeil 3 Expansion Space. If Tenant
takes possession of the McNeil 3 Expansion Space prior to the Expansion
Effective Date for any reason whatsoever (other than the performance of work in
the McNeil 3 Expansion Space with Landlord's prior approval), such possession
shall be subject to all the terms and conditions of the Lease and this
Amendment, and Tenant shall pay Base Rent and Additional Rent as applicable to
the McNeil 3 Expansion Space to Landlord on a per diem basis for each day of
occupancy prior to the Expansion Effective Date.

IX.
Additional Extension. Tenant shall have one option to renew the Lease with
respect to the Premises (excluding the McNeil 8 Premises, as to which Exhibit B
to the First Amendment controls), as provided in Exhibit C attached hereto.
Paragraph 28.02 (Option to Renew) of the Original Lease is no longer of any
force or effect.

X.
Other Provisions. Landlord and Tenant agree that, effective as of the date of
this Amendment (unless different effective date(s) is/are specifically
referenced in this Section), the Lease shall be amended in the following
additional respects:

A.
Commencing on the Expansion Effective Date, Tenant shall be entitled to install
and maintain exterior building signage (“Exterior Signage”), at its own expense,
on the exterior of the McNeil 3 Building. In the event Tenant elects to install
Exterior Signage, Landlord and Tenant shall mutually agree on a location for
signage. The design, size, and method of installation of Tenant’s signage to be
installed must comply with all applicable City codes, Landlord’s sign criteria,
if any, and Exhibit F to the Original Lease, and shall require the approval of
Landlord, which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant shall pay all electrical costs associated with its Exterior
Signage, by separate meter installed at Tenant’s cost and expense. Upon
expiration of the Term of the Lease, or any earlier termination, Tenant shall,
at its own expense, remove the Exterior Signage and restore the exterior of the
Building to its condition prior to installation of the Exterior Signage.



B.
Landlord shall deliver the McNeil 3 Expansion Space to Tenant with the heating
and air conditioning systems serving the McNeil 3 Expansion Space ("McNeil 3
Expansion Space HVAC system") in good working order and condition. Provided that
Tenant enters into, and continues throughout the Term, the service contract as
set forth under this Section X.B., at Tenant's cost and expense, then, beginning
on July 23, 2018 and ending on June 30, 2019, Landlord agrees to repair or
replace major HVAC components (the "HVAC Components") at Landlord's cost and
expense, if, in Landlord's






--------------------------------------------------------------------------------





reasonable judgment, it is necessary to repair or replace any of the HVAC
Components in order for the McNeil 3 Expansion Space HVAC system to continue in
good working order and repair during the Extended Term as defined in this
Amendment (the "Warranty"). Landlord may elect, in its sole judgment, to repair
the HVAC Components, replace the HVAC Components, or replace the McNeil 3
Expansion Space HVAC system; provided however, costs incurred for repairs or
replacements necessitated as the result of vandalism, acts of third parties or
Force Majeure shall not be covered by the Warranty. The service contract shall
require (a) all services suggested by the equipment manufacturer in the
operation/maintenance manual, (b) regular service on a quarterly basis, changing
belts, filters, and other parts as required and making repairs to the HVAC
system, (c) a detailed record of all services performed on the HVAC system each
quarter with a service report to be furnished to Tenant (and, upon Landlord's
written request to Tenant, with a copy to Landlord) within ten (10) business
days of each such servicing. Should (i) Tenant fail to enter into and/or
maintain such service contract and, upon Landlord's written request to Tenant as
set forth above, timely provide the records of services performed on the McNeil
3 Expansion Space HVAC systems, and/or (ii) if Landlord determines that Tenant
is not properly maintaining the McNeil 3 Expansion Space HVAC system, then (x)
Landlord shall have no obligation under the Warranty and (y) Landlord may, upon
notice to Tenant, enter into such service contract on behalf of Tenant or
perform the work and in either case, charge Tenant the cost thereof along with a
reasonable amount for Landlord’s overhead. Following the expiration of the
Warranty, the McNeil 3 Expansion Space HVAC systems shall be subject to the
provisions of Section 8.03 of the Original Lease.
 
C.    Paragraph 28.04 (Right of First Refusal) of the Original Lease is no
longer of any force or effect.
XI.
Miscellaneous.

A.
This Amendment, including Exhibits A, B, C and D hereto, sets forth the entire
agreement between the parties with respect to the matters set forth herein.
There have been no additional oral or written representations or agreements.
Under no circumstances shall Tenant be entitled to any rent abatement,
improvement allowance, leasehold improvements, or other work to the Premises, or
any similar economic incentives that may have been provided Tenant in connection
with entering into the Lease, unless specifically set forth in this Amendment.

B.
Except as herein modified or amended, the provisions, conditions and terms of
the Lease shall remain unchanged and in full force and effect.

C.
In the case of any inconsistency between the provisions of the Lease and this
Amendment, the provisions of this Amendment shall govern and control.

D.
Submission of this Amendment by Landlord is not an offer to enter into this
Amendment but rather is a solicitation for such an offer by Tenant. Landlord
shall not be bound by this Amendment until Landlord has executed and delivered
the same to Tenant.

E.
The capitalized terms used in this Amendment shall have the same definitions as
set forth in the Lease to the extent that such capitalized terms are defined
therein and not redefined in this Amendment.

F.
Tenant hereby represents to Landlord that Tenant has dealt with no broker in
connection with this Amendment other than Endeavor Real Estate Group.  Tenant
agrees to indemnify and hold Landlord, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, mortgagee(s) and
agents, and the respective principals and members of any such agents
(collectively, the “Landlord Related Parties”) harmless from all claims of any
brokers, other than Endeavor Real Estate Group, claiming to have represented
Tenant in connection with this Amendment.  Landlord hereby represents to Tenant
that Landlord has dealt with no broker in connection with this Amendment. 
Landlord agrees to indemnify and hold Tenant, its trustees, members, principals,
beneficiaries, partners, officers, directors, employees, and agents, and the
respective principals and members of any such agents (collectively, the “Tenant
Related Parties”) harmless from all claims of any brokers claiming to have
represented Landlord in connection with this Amendment.  In no event shall
Landlord be obligated to pay a commission to any broker or agent in connection
with any extension of the Extended Term (whether pursuant to the automatic
extension described above or otherwise) except as may be specifically provided
otherwise in a separate written agreement between Landlord and any such broker
or agent.

G.
Each signatory of this Amendment represents hereby that he or she has the
authority to execute and deliver the same on behalf of the party hereto for
which such signatory is acting. Tenant hereby represents and warrants that
neither Tenant, nor any persons or entities holding any legal or beneficial
interest whatsoever in Tenant, are (i) the target of any sanctions program that
is established by Executive Order of the President or published by the Office of
Foreign Assets Control, U.S. Department






--------------------------------------------------------------------------------





of the Treasury (“OFAC”); (ii) designated by the President or OFAC pursuant to
the Trading with the Enemy Act, 50 U.S.C. App. § 5, the International Emergency
Economic Powers Act, 50 U.S.C. §§ 1701-06, the Patriot Act, Public Law 107-56,
Executive Order 13224 (September 23, 2001) or any Executive Order of the
President issued pursuant to such statutes; or (iii) named on the following list
that is published by OFAC: “List of Specially Designated Nationals and Blocked
Persons.” If the foregoing representation is untrue at any time during the Term,
an uncured event of default under the Lease will be deemed to have occurred,
without the necessity of notice to Tenant.
H.
This Amendment may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which, together, shall constitute one
and the same Amendment. In order to expedite the transaction contemplated
herein, to the extent allowable under applicable Law, telecopied signatures or
signatures transmitted by electronic mail in so-called "pdf" format may be used
in place of original signatures on this Amendment and shall be of the same force
and effect as original signatures and shall be enforceable and admissible in
lieu of original signatures to this Amendment. Landlord and Tenant intend to be
bound by the signatures on the telecopied or e-mailed document, are aware that
the other party will rely on the telecopied or e-mailed signatures which shall
be of the same force and effect as original hand-written signatures for all
purposes, and hereby waive any defenses to the admissibility or enforcement of
the terms of this Amendment based on such telecopied or e-mailed signatures.

XI.
Esignature Consent. Signatures to this Amendment transmitted by telecopy or
electronic signatures shall be valid and effective to bind the party so
signing.  This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original and all of which together shall constitute one
and same agreement. FURTHER, THE PARTIES HERETO EXPRESSLY CONSENT AND AGREE THAT
THIS AMENDMENT MAY BE ELECTRONICALLY SIGNED. THE PARTIES AGREE THE ELECTRONIC
SIGNATURES APPEARING ON THIS AMENDMENT SHALL BE TREATED, FOR PURPOSES OF
VALIDITY, ENFORCEABILITY AS WELL AS ADMISSIBILITY, THE SAME AS HAND-WRITTEN
SIGNATURES.

 
 
 
Landlord Initial
 
Tenant Initial



IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Amendment as of
the day and year first above written.


LANDLORD:


PS Business Parks, L.P.,
a California limited partnership


By:    PS Business Parks, Inc.,
a California corporation
    its General Partner


        
By:
 
Name:
 
Title:
 



TENANT:


Luminex Corporation
a Delaware corporation


By:
 
Name:
 
Title:
 








--------------------------------------------------------------------------------






EXHIBIT A
OUTLINE AND LOCATION OF MCNEIL 3 EXPANSION SPACE
exhibit102a.jpg [exhibit102a.jpg]

--------------------------------------------------------------------------------






--------------------------------------------------------------------------------






EXHIBIT B


WORK LETTER


TENANT-CONSTRUCTED TENANT IMPROVEMENTS


This Exhibit is attached to and made a part of the Second Amendment to that
certain Lease by and between PS Business Parks, L.P., a California limited
partnership (“Landlord”) and Luminex Corporation, a Delaware corporation
(“Tenant”) for space in the Building located at 12201 Technology Blvd., Suite
100, Austin, TX 78727, defined in the Second Amendment as the “McNeil 3
Expansion Space.” Capitalized terms not otherwise defined in this Exhibit B
shall have the meaning given to such terms in the Second Amendment of which this
Exhibit B is a part.
1.    Tenant, following the full and final execution and delivery of the Second
Amendment to which this Exhibit B is attached, shall have the right to perform
alterations and improvements in the McNeil 3 Expansion Space (the “Tenant
Improvements”). Notwithstanding the foregoing, Tenant and its contractors shall
not have the right to perform the Tenant Improvements in the McNeil 3 Expansion
Space unless and until Tenant has complied with all of the terms and conditions
of Article 9 of the Lease, including, without limitation, approval by Landlord
of the final plans for the Tenant Improvements and the contractors to be
retained by Tenant to perform such Tenant Improvements. Tenant shall be
responsible for all elements of the design of Tenant’s plans (including, without
limitation, compliance with law, functionality of design, the structural
integrity of the design, the configuration of the McNeil 3 Expansion Space and
the placement of Tenant’s furniture, appliances and equipment), and Landlord’s
approval of Tenant’s plans shall in no event relieve Tenant of the
responsibility for such design. Landlord’s approval of the contractors to
perform the Tenant Improvements shall not be unreasonably withheld. The parties
agree that Landlord’s approval of the general contractor to perform the Tenant
Improvements shall not be considered to be unreasonably withheld if any such
general contractor (a) does not have trade references reasonably acceptable to
Landlord, (b) does not maintain insurance as required pursuant to the terms of
the Lease, (c) does not have the ability to be bonded for the work in an amount
of no less than 150% of the total estimated cost of the Tenant Improvements,
(d) does not provide current financial statements reasonably acceptable to
Landlord, or (e) is not licensed as a contractor in the state/municipality in
which the McNeil 3 Expansion Space is located. Tenant acknowledges the foregoing
is not intended to be an exclusive list of the reasons why Landlord may
reasonably withhold its consent to a general contractor.
2.    Provided Tenant is not in default under the terms of the Lease, Landlord
agrees to contribute the sum of $144,750.00 (the “Tenant Improvement Allowance”)
toward the cost of performing the Tenant Improvements. The Tenant Improvement
Allowance may only be used for the cost of preparing design and construction
documents and mechanical and electrical plans for the Tenant Improvements and
for hard costs in connection with the Tenant Improvements. The Tenant
Improvement Allowance shall be paid to Tenant or, at Landlord's option, to the
order of the general contractor that performed the Tenant Improvements, and,
subject to the terms of Paragraph 3 below, within 30 days following receipt by
Landlord of (a) receipted bills covering all labor and materials expended and
used in the Tenant Improvements; (b) a sworn contractor's affidavit from the
general contractor and a request to disburse from Tenant containing an approval
by Tenant of the work done; (c) full and final waivers of lien; (d) as-built
plans of the Tenant Improvements; and (e) the certification of Tenant and its
architect that the Tenant Improvements have been installed in a good and
workmanlike manner in accordance with the approved plans, and in accordance with
applicable Laws. The Tenant Improvement Allowance shall be disbursed in the
amount reflected on the receipted bills meeting the requirements above.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Tenant Improvement Allowance during the
continuance of an uncured Default under the Lease, and Landlord's obligation to
disburse shall only resume when and if such Default is cured.


3.    In no event shall the Tenant Improvement Allowance be used for the
purchase of equipment, furniture or other items of personal property of Tenant.
Regardless of the date upon which Tenant submits its request for payment,
Landlord shall not be obligated to pay any portion of the Tenant Improvement
Allowance to Tenant any earlier than July 31, 2019. If Tenant does not submit a
request for payment of the entire Tenant Improvement Allowance to Landlord in
accordance with the provisions contained in this Exhibit B by December 31, 2019,
any unused amount shall accrue to the sole benefit of Landlord, it being
understood that Tenant shall not be entitled to any credit, abatement or other
concession in connection therewith. Tenant shall be responsible for all
applicable state sales or use taxes, if any, payable in connection with the
Tenant Improvements and/or Tenant Improvement Allowance.


4.    Without limiting the “as-is” provisions of the Lease, Tenant accepts the
McNeil 3 Expansion Space in its “as-is” condition and acknowledges that Landlord
has no obligation to make any changes or improvements to the Premises or, except
as provided above with respect to the Tenant Improvement Allowance, to pay any
costs expended





--------------------------------------------------------------------------------





or to be expended in connection with any such changes or improvements in the
McNeil 3 Expansion Space.


5.    This Exhibit B shall not be deemed applicable to any additional space
added to the Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the Original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.
Tenant shall not perform any work in the Premises (including, without
limitation, cabling, wiring, fixturization, painting, carpeting, replacements or
repairs) except in accordance with Article 9 of the Lease.


6.    Not a Construction Contract or an Agreement Collateral to or Affecting a
Construction Contract. Landlord and Tenant agree that this Exhibit is merely one
part of this Lease, which contains the overall agreement concerning Tenant’s use
and occupancy of the Premises. In no event is this Exhibit or the Lease a
construction contract or an agreement collateral to or affecting a construction
contract.






[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------






EXHIBIT C


OPTION TO RENEW
    
1.    Provided the Lease is in full force and effect and Tenant is not in
Default under any of the terms and conditions of the Lease at the time of
notification or commencement, Tenant shall have one (1) option to renew (the
“Renewal Option”) the Term of the Lease for a term of five (5) years (the
“Renewal Term”), for the Premises excluding the McNeil 8 Premises, on the same
terms and conditions set forth in the Lease, except as modified by the terms,
covenants and conditions as set forth below:


(a)    If Tenant elects to exercise the Renewal Option, then Tenant shall
provide Landlord with written notice no earlier than the date which is 365 days
prior to the expiration of the Extended Termination Date but no later than the
date which is 270 days prior to the Extended Termination Date. If Tenant fails
to provide such notice, Tenant shall have no further or additional right to
extend or renew the Term of the Lease.


(b)    During the Renewal Term, the Base Rent shall be the then prevailing
market rental rate (including all market concessions such as tenant finish
allowance, commission and abated rent) for comparable size, quality and location
as of the date the Renewal Option is exercised, taking into account the specific
provisions of the Lease which will remain constant. Base Rent during the Renewal
Term shall increase, if at all, in accordance with the increases assumed in the
determination of the then prevailing market rental rate. Base Rent shall be
payable in monthly installments in accordance with the terms and conditions of
Article 2 of the Lease. Landlord shall advise Tenant of the new Base Rent for
the Premises excluding the McNeil 8 Premises no later than 30 days after receipt
of Tenant's written request therefore. Said request shall be made no earlier
than 30 days prior to the first date on which Tenant may exercise its Renewal
Option under paragraph (i) above.


2.    If Tenant is entitled to and properly exercises its Renewal Option,
Landlord shall prepare an amendment (the “Renewal Amendment”) to reflect changes
in the Base Rent, Term, Termination Date and other appropriate terms as provided
above. Tenant shall execute and return the Renewal Amendment to Landlord within
15 days after Tenant’s receipt of same. Tenant’s failure to return a fully
executed Renewal Amendment to Landlord within such period shall be deemed a
termination by Tenant of its Renewal Option and Tenant shall have no further
right to extend the Term of the Lease, but such failure shall not be a default
by Tenant under the Lease.


3.    Except in connection with a Permitted Transfer, the Renewal Option is not
transferable; the parties hereto acknowledge and agree that they intend that the
Renewal Option shall be “personal” to Tenant as set forth above and that in no
event will any assignee or sublessee have any rights to exercise the Renewal
Option. If the Renewal Option is validly exercised or if Tenant fails to validly
exercise the Renewal Option, Tenant shall have no further right to extend the
Term of the Lease.




[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]





--------------------------------------------------------------------------------






EXHIBIT D


EARLY EXPIRATION OPTION
Tenant shall have the right to cause the Term of the Lease with regard to the
McNeil 8 Premises only to expire on December 31, 2019, December 31, 2020, or
December 31, 2021 (the "Revised Expiration Date"), upon and subject to the
following provisions:
1.    Notice. This right shall be exercised, if at all, by written notice (the
“Expiration Notice”) delivered by Tenant to Landlord no later than June 30 of
the year prior to the Revised Expiration Date. Such Expiration Notice shall be
valid only if (a) it is delivered within the time specified above, (b) prior to
the delivery of such Expiration Notice, Tenant shall not have assigned its
interest hereunder or sublet all or any portion of the Premises, and (c) Tenant
is not in Default, has not during the Term been in Default, and no act, event,
condition, or omission shall exist or shall have occurred which, alone or
together with notice and/or the passage of time, would constitute a Default by
Tenant under the terms of the Lease.
(note: Should Tenant exercise its termination option, Broker will reimburse
Landlord relative to the unamortized McNeil 8 commissions. Such agreement will
be documented via a separate commission agreement)3. Revised Expiration. Upon
the delivery of the Expiration Notice and the making of the payment required
above, the expiration date of the Term with regard to the McNeil 8 Premises only
shall be and become the Revised Expiration Date as if such Revised Expiration
Date had been the expiration date originally set forth in the Lease with regard
to the McNeil 8 Premises only. Until such Revised Expiration Date, the Lease
shall continue in full force and effect (except as specified in paragraph (4)
below), without abatement of Rent or other diminishment of the obligations of
Tenant under the Lease. The expiration of the Lease with regard to the McNeil 8
Premises upon the Revised Expiration Date shall not terminate any (a) previously
accrued liabilities or obligations of Tenant with regard to the McNeil 8
Premises only, all of which shall survive such expiration (b) obligations or
liabilities under the Lease with regard to the remaining portion of the
Premises.
4.    Waiver of Options. The giving of an Expiration Notice shall constitute the
irrevocable waiver by Tenant of any right to exercise any option to renew or to
extend this Lease with regard to the McNeil 8 Premises and the waiver of any
right of first refusal, first opportunity, or other right to lease or to
negotiate for the lease of additional space.
5.    Waiver of Early Expiration Right. In the event Tenant exercises any right
to renew or extend the term of the Lease with regard to the McNeil 8 Premises,
then the exercise of any such right shall be a full waiver of the right to give
an Expiration Notice and this Exhibit D shall be of no further effect.
6.    Amendment; Estoppel. Upon Landlord’s request following the delivery of an
Expiration Notice, Tenant shall execute an amendment to the Lease setting forth
the Revised Expiration Date; provided, the failure of Tenant to execute any such
amendment shall not affect the rights of Landlord and Tenant hereunder. At any
time within twenty (20) days of written request, Tenant shall execute and
deliver a statement setting forth whether or not an Expiration Notice has been
given, the date of any such Expiration Notice, and such other matters with
respect to any Expiration Notice as Landlord may reasonably request.



